FILED
                            NOT FOR PUBLICATION                              JUL 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30191

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05601-BHS

  v.
                                                 MEMORANDUM *
SAUL AGUILAR-SAGUN,

               Defendant - Appellant.




                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Saul Aguilar-Sagun appeals from the 120-month sentence imposed

following his guilty plea conviction for possession with intent to distribute heroin,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we dismiss.

      Aguilar-Sagun pleaded guilty pursuant to a written agreement that included

an appeal waiver. He contends that his appeal waiver was not knowing and

voluntary because his attorney was ineffective for allowing him to enter a guilty

plea that did not preserve his ability to appeal the district court’s denial of his

motion to suppress. As a general rule, we do not review challenges to the

effectiveness of defense counsel on direct appeal unless (1) the record on appeal is

sufficiently developed to permit determination of the issue, or (2) the legal

representation is so inadequate that it obviously denies a defendant his Sixth

Amendment right to counsel. See United States v. Jeronimo, 398 F.3d 1149, 1155-

56 (9th Cir. 2005). Neither exception applies to this case. Based on the record

before this court on direct appeal, we conclude that Aguilar-Sagun’s appeal waiver,

which waived any challenge to the district court’s denial of his motion to suppress,

was voluntary and enforceable. See id. at 1156-57.

      DISMISSED.




                                            2                                         10-30191